department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info conex-111946-02 release date uil cc corp b6 attention mr dear senator this letter is in response to your date inquiry on behalf of your constituents received in company stock in exchange for their rights as policyholders as a result of the demutualization of their mutual_life_insurance_company asked about the cost_basis they the according to their letter they had been paying premiums for a number of years when the mutual_insurance_company converted into a stock company a process called demutualization according to the ’s letter the company notified them that the internal_revenue_service said the cost_basis in the common_stock received as a result of the demutualization will be zero the believe our position is incorrect our position is the basis in each policyholder’s membership interest in a mutual_insurance_company is zero as part of a tax-free reorganization in this case the demutualization a policyholder would under sec_358 of the internal_revenue_code take the same basis in the company stock as the aggregate basis the policyholder had in the mutual_insurance_company membership interests transferred to the stock company because the basis in each policyholder’s membership interest is zero the basis in the stock in a stock company received by a former mutual_insurance_company policyholder in a demutualization will be zero we treat the policyholder as having a zero basis in his membership interest in the mutual_insurance_company because the policyholder’s premiums for the insurance contracts represents payment for the cost of insurance and an investment in a person’s contract but not an investment in the assets of the mutual_insurance_company a person’s proprietary interest in the assets of the mutual_insurance_company arises solely because the person is a policyholder of the mutual_insurance_company therefore the basis of each policyholder’s proprietary interest in the mutual_insurance_company is zero in conclusion as a result of the demutualization the policyholder receives stock in the stock company which has a zero basis our position can be found in two revenue rulings which i attached for your review see revrul_71_233 1971_1_cb_113 and revrul_74_277 1974_1_cb_88 i hope this information is helpful if you have any questions please call me at sincerely yours alfred c bishop jr branch chief branch office of associate chief_counsel corporate enclosures
